DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Response to Amendment
Applicant’s amendment filed on 05/13/2022 was entered and made of record.  Claims 1, 18 and 19 have been amended.  Claims 6-10 and 16 have been cancelled. Claims 1-5, 11-15 and 17-23 remain pending.

Response to Arguments
Regarding to claims 1-4, 15, 18 and 20-23, Applicant argued on page 11-12 “ Specifically, as shown below in annotated version of Applicant's FIG. 8, for exemplary purposes only, in an area of "Health Check View" (see the red box in the FIG. 8), a reaction room in which an abnormality occurs among a plurality of components of the apparatus is displayed in different color (e.g., black) from the other components in which the abnormality does not occur. Therefore, the user can easily check the component in which the abnormality occurs through the overall schematic view of the apparatus. 
 
    PNG
    media_image1.png
    430
    659
    media_image1.png
    Greyscale

Joho does not teach the above features of amended claim 1. Instead, Joho is silent regarding these features. Joho simply teaches the features of displaying the image data which is generated by graph-representing the thinned-out numeric data, as shown in FIG. 4(b) below. That is, the apparatus of Joho does not generate and display an overall schematic view of the apparatus. Accordingly, the overall schematic view of amended Claim 1 is distinguished from the graph of Joho.

    PNG
    media_image2.png
    348
    580
    media_image2.png
    Greyscale

Applicant' s arguments, with respect to the rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (US 2015/0039116).  This prior art was presented in previous Office Action. 
Yamamoto discloses a display in Fig. 13 an overall graphical view of abnormality in table format and a schematic view pressure abnormality in Fig. 17 .

    PNG
    media_image3.png
    468
    626
    media_image3.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 have been filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 and 19 objected to because of the following informalities: 
Claim 1 line 15 should be changed to evaluate 
Claim 19 line 18   should be changed to evaluate 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “A parts management control part”, “a device state monitoring control part”, “a data matching control part”,  in claims 1, 18-19.
“A parts management control part” in claims 13.
“A device state monitoring control part”, in claims 11 and 12.
“A data matching control part”, in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Paragraphs listed below are from Applicant publication US 2020/0192324.
“A parts management control part” is disclosed in paragraph [0114-0130] especially paragraph [0117-0119].  These paragraphs discloses how “the part management control part” performs the monitoring function.
“A device state monitoring control part” is disclosed in paragraph [0131-0138].  Fig. 15 paragraphs [0143-0155] disclose a flow chart to perform monitoring integrity of device data.
“A data matching control part” is disclosed in paragraphs [0109-0113] and [0143-0155].  Fig. 12 discloses a flow chart performing data matching.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 15, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) and further in view of Yamamoto (US 2015/0039116)
Regarding to claim 1 Joho teaches a substrate processing apparatus comprising: (Fig. 2)
a device management controller (Fig.1 Controller 20) including at least one selected from the group consisting of:
a parts management control part (Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting the apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring control part (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching control part  (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus; (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus)
wherein the device management controller (Fig.1 Controller 20) is configured to:
evaluate at least two a plurality of data selected from the group consisting of the parts data (¶0022-0023), the device data (Maintenance information ¶0053-0056), and the facility data; (¶0022-0024)
derive information indicative of an operation state of the apparatus based on at least two selected from the group consisting of  (¶0066-0079) maintenance timing monitoring result data acquired by the parts management control part (Maintenance information ¶0053-0056), device state monitoring result data acquired by the device state monitoring control part (¶Attribute information ¶0048-0051), and utility monitoring result data acquired by the data matching control part (Status Determined Information ¶0058-0065).
Joho fails to teach
a display device that displays a screen for schematically displaying an overall schematic view of the apparatus, display on the screen a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data.
Yamamoto teaches
a display device (Fig.2 display device 14) that displays a screen for schematically displaying an overall schematic view of the apparatus, (Fig.13 displaying trouble record; Fig.14-displaying a specific alarm code, Fig.17-18 displaying Flow rate abnormality; Fig.17-18 displaying pressure normality)
display on the screen a part of the apparatus in which an abnormality occurs (Fig.12 flow chart to display specific part abnormality occurring), based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data. (¶0107-0119 – flow chart for displaying abnormality from  the maintenance timing monitoring result data and/or the device state monitoring result data).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Yamamomo.  One would be motivated to have a management device and a display method which are capable of displaying the details on a trouble until a trouble occurrence time so as to be easily grasped and readily identifying a trouble-occurring location
Regarding to claim 2, Joho modified by Yamamoto teaches the substrate apparatus of claim 1.  Joho further teaches wherein the device management controller is configured to derive an index indicative of the operation state of the apparatus, the index being derived based on a result determined as abnormal of at least one selected from the group consisting of the maintenance timing monitoring result data, the device state monitoring result data, and the utility monitoring result data (Fig.3 b; ¶0078 – determine level of thinning-out i.e. worn-out ratio of part, ¶0083 determining if a warning should be sent based on different level of thinning-out)
Regarding to claim 3, Joho modified by Yamamoto teaches the substrate apparatus of claim 1.  Joho further teaches wherein the device management controller is configured to determine an extent of abnormality of the maintenance timing monitoring result data determined as abnormal or the device state monitoring result data determined as abnormal (¶0076-0081 – determine when the component needs maintenance service)
Regarding to claim 4, Joho modified by Yamamoto teaches the substrate apparatus of claim 1.  Joho further teaches wherein the data matching control part is configured to: compare the facility data related to a plurality of diagnosis target items for customer utility item, which is an item supplied from the factory facility, with reference data serving as a reference for the facility data; serving as a reference for the facility data, (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status-determined information D3 and determines in which level the status of the component A lies)
	determine whether or not the facility data is abnormal (¶0077-0081 - determine whether to send out repair request based on different level)
Regarding to claim 5, Joho modified by Yamamoto teaches the substrate of claim 1.  Joho further teaches a display device (Fig. 2, Mail display part 32) configured to display at least one monitoring result data selected from the group consisting of the maintenance timing monitoring result data (Fig. 4a) , the device state monitoring result data (Fig. 4b), and the utility monitoring result data, (Fig. 3a)
wherein the data matching control part is configured to compare the facility data with reference data (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status-determined information D3 and determines in which level the status of the component A lies) 
Joho modified by Yamamoto fails to teach cause the display device to display the utility monitoring result data determined as abnormal as an icon indicating that an abnormality occurs
Yamamoto teaches
cause the display device to display the utility monitoring result data determined as abnormal as an icon indicating that an abnormality occurs (Fig.10; ¶0038)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho to include the teaching of Yamamoto. One would be motivated to have a display that can display details on trouble occurrence time on an operation screen in order to shorten the time required in trouble analysis such as trouble cause investigation or the like (¶0006)
Regarding to claim 15, Joho modified by Yamamoto teaches the substrate apparatus of claim 1.  Joho further teaches wherein the display device is configured to display at least one screen selected from the group consisting of:
a screen for displaying at least one monitoring result data selected from the maintenance timing monitoring result data (Fig.5b – D1 displaying MTBF) and the device state monitoring result data; (Fig.3a D3 – component consumption ratio)
a screen for displaying the utility monitoring result data (Fig.4c – Displaying total operation hours); and a screen for quantitatively displaying the information evaluating the operation state of the apparatus. (Fig.4b – displaying analytic result)
Regarding to claim 18, Joho teaches a device management controller (Fig.1 Controller 20) comprising at least one selected from the group consisting of:
a parts management control part (Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting an apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring control part (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching control part (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus, wherein the device management controller is configured to: (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus).
Wherein the device management controller is configured to: (Fig.1 Controller 20)
evaluate a plurality of data selected from the group consisting of the device data (Maintenance information ¶0053-0056), the parts data (¶0022-0023), and the facility data; (¶0022-0024)
derive information indicative of an operation state of the apparatus based on at least two selected from the group consisting of (¶0066-0079) maintenance timing monitoring result data acquired by the parts management control part (Maintenance information ¶0053-0056), device state monitoring result data acquired by the device state monitoring control part (¶Attribute information ¶0048-0051), and utility monitoring result data determined by the data matching control part (Status Determined Information ¶0058-0065).
Joho fails to teach display, by a display device, on a screen for schematically displaying an overall schematic view of the apparatus, a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data.
Yamamoto teaches
display, by a display device (Fig.2 display device 14), on a screen for schematically displaying an overall schematic view of the apparatus (Fig.13 displaying trouble record; Fig.14-displaying a specific alarm code, Fig.17-18 displaying Flow rate abnormality; Fig.17-18 displaying pressure normality), a part of the apparatus in which an abnormality occurs  (Fig.12 flow chart to display specific part abnormality occurring), based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data. (¶0107-0119 – flow chart for displaying abnormality from  the maintenance timing monitoring result data and/or the device state monitoring result data).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Yamamoto.  One would be motivated to have a management device and a display method which are capable of displaying the details on a trouble until a trouble occurrence time so as to be easily grasped and readily identifying a trouble-occurring location.
Regarding to claim 20, Joho modified by Yamamoto teaches the substrate processing apparatus of Claim 1.  Joho further teaches wherein the device management controller (Fig.1 Controller 20) is configured to set a plurality of diagnosis target items including the parts of the apparatus as diagnosis targets (¶0021-0023 – components 11 data are selected as diagnostic data,¶0033 – determining the state of each component 11 based on collected data)
Regarding to claim 21, Joho modified by Yamamoto teaches the substrate processing apparatus of Claim 20.  Joho further teaches wherein the device management controller is configured to obtain at least one selected from the group consisting of a diagnosis result of diagnosis method items (Fig. 3(a), ¶0022-0023 – actual measurement comparing with theoretical value), the device state monitoring result data (Fig. 3(b) Table D2; ¶0049 – displaying MTBF), and the maintenance timing monitoring result data (Fig.3(b) table D2, ¶0052-0056 – maintaining timing is monitored) for each of the plurality of diagnosis target items
Regarding to claim 22, Joho modified by Yamamoto teaches the substrate processing apparatus of Claim 20.  Joho further teaches wherein the device management controller is configured to display information including whether the diagnosis target items are abnormal based on at least one of the device state monitoring result data and the maintenance timing monitoring result data (Fig. 3 – displaying measuring and expected value; ¶0046)
Regarding to claim 23, Joho modified by Yamamoto teaches the substrate processing apparatus of Claim 20.  Joho further teaches wherein the device management controller is configured to update information that evaluates a comprehensive operation state of the apparatus based on monitoring result data determined to be abnormal among the device state monitoring result data and the maintenance timing monitoring result data obtained for each of the plurality of diagnosis target items (Fig. 3 and 4; ¶0057-0062, the operation status is determined based on “existence percentage in allowable accuracy” and “component consume ratio”)

Claims 11-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) modified by Yamamoto (US 2015/0039116) as applied to claim 1 above and further in view of Asai et al. (US 2012/0253724)
Regarding to claim 11, Joho modified by Yamamoto teaches the substrate processing apparatus of Claim 1 wherein the device state monitoring control part, Joho modified by Yamamoto fails to teach configured to compare the device data with standard data corresponding to the device data and determine whether or not the device data is abnormal.
Asai teaches
configured to compare the device data with standard data corresponding to the device data and (Fig. 10, ¶0126-0127 - obtaining data and comparing data with the band e.g. reference data)
determine whether or not the device data is abnormal (¶133 -0135 - determining step).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.
Regarding to claim 12, Joho modified by Yamamoto and Asai teaches claim 11 wherein the device state monitoring control part. Joho modified by Yamamoto and Asai fails to teach configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus.
Asai teaches
configured to make communication connection with a master apparatus having standard device data and obtain the standard device data from the master apparatus (Fig. 4, ¶0093-0094 - especially When a selection of a master data file is requested from the input unit 506, the database 503 d extracts the master data corresponding to the master data file, and stores the same).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring
Regarding to claim 13, Joho modified by Yamamoto teaches the substrate processing apparatus of claim 1 wherein the parts management control part. Joho modified by Yamamoto fails to teach configured to compare the parts data with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold value.
Asai teaches
configured to compare the parts data with a threshold value corresponding to the parts data and determine replacement timing according to whether the parts data exceeds the threshold value ((¶0133 - In step 212 (S212), the determining unit 518 compares the count value counted in step 210 (S210) with a threshold value as a predetermined number. If the count value is less than the threshold value, the process goes to step 214 (S214). Otherwise, if the count value exceeds the threshold value, the process proceeds to step 216 (S216)).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.
Regarding to claim 14, Joho modified by Yamamoto teaches the substrate processing apparatus of claim 1 wherein the device management controller. Joho modified by Yamamoto fails to teach includes: a storage part that stores parts data of the parts constituting the apparatus and a threshold value corresponding to the parts data; and the display device is configured to display an icon in accordance with the number of the maintenance timing monitoring result data determined as abnormal in comparison between the parts data and reference data.
Asai teaches
a storage part that stores parts data of the parts constituting the apparatus and a threshold value corresponding to the parts data; (Fig. 4 Storage Unit 505, ¶0085-0091) 
a display device is configured to display an icon in accordance with the number of the maintenance timing monitoring result data determined as abnormal in comparison between the parts data and reference data (Fig.4 Data display unit 505, ¶0099-0102).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.
Regarding to claim 19, Joho teaches a non-transitory computer-readable recording medium (Fig.2 RAM 21B) storing a program that causes a device management controller to perform a process (¶0024-0029 describing program to execute functions of the invention), 
wherein the device management controller (Fig.1 Controller 20) includes at least one selected from the group consisting of: 
a parts management control part (Fig.1, Information collection Part 13) configured to monitor parts data of parts constituting the apparatus; (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus)
a device state monitoring control part (Fig.1 Controller 12) configured to monitor integrity of device data obtained from an operating state of the parts constituting the apparatus; (¶0022-0024)
a data matching control part (Fig.1 Controller 12) configured to monitor facility data provided from a factory facility to the apparatus, (¶0048, ¶0051 MTBF and environment data is received in order to determine operation condition of the apparatus) the process comprising: 
monitoring the parts data (¶0021-0022; ¶0025 monitoring components making up semiconductor apparatus) and outputting maintenance timing monitoring result data; (¶0048-0049)
comparing the device data with standard data and outputting device state monitoring result data; (¶0077 - Thereafter, the data processing part 23 compares the calculated “existence percentage in allowable accuracy ” and “component consumed ratio ” with the status determine information D3 and determines in which level the status of the component A lies)
evaluating at least two selected from the group consisting of the device data (¶0022-0023), the parts data (Maintenance information ¶0053-0056), and the facility data (¶0022-0024)
deriving information indicative of an operation state of the apparatus based on at least two selected from the group (¶0066-0079) consisting of the maintenance timing monitoring result data (Maintenance information ¶0053-0056), the device state monitoring result data (Attribute Information ¶0048-0051), and the utility monitoring result data (Status Determined Information ¶0058-0065).
Joho fails to teach displaying, by a display device, on a screen for schematically displaying an overall schematic view of the apparatus, a part of the apparatus in which an abnormality occurs, based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data.
Yamamoto teaches
displaying, by a display device (Fig.2 display device 14), on a screen for schematically displaying an overall schematic view of the apparatus (Fig.13 displaying trouble record; Fig.14-displaying a specific alarm code, Fig.17-18 displaying Flow rate abnormality; Fig.17-18 displaying pressure normality), a part of the apparatus in which an abnormality occurs (Fig.12 flow chart to display specific part abnormality occurring), based on monitoring result data determined as abnormal, of at least one selected from the maintenance timing monitoring result data and the device state monitoring result data. (¶0107-0119 – flow chart for displaying abnormality from  the maintenance timing monitoring result data and/or the device state monitoring result data)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Yamamoto.  One would be motivated to have a management device and a display method which are capable of displaying the details on a trouble until a trouble occurrence time so as to be easily grasped and readily identifying a trouble-occurring location.
Joho modified by Yamamoto fails to teach comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data.
Asai teaches
comparing the facility data of the apparatus with reference data corresponding to the facility data and outputting utility monitoring result data; (¶0133 - In step 212 (S212), the determining unit 518 compares the count value counted in step 210 (S210) with a threshold value as a predetermined number. If the count value is less than the threshold value, the process goes to step 214 (S214). Otherwise, if the count value exceeds the threshold value, the process proceeds to step 216 (S216)).
It would have been obvious to ordinary skill before the effective filling date of the claim invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Asai. One would be motivated to have a management device capable of precisely managing data through monitoring data waveforms, rather than determining an abnormality of a substrate processing apparatus based on a detection of temporary noise or overshoot.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joho (US 2009/0118855 - Provided by IDS) modified by Yamamoto (US 2015/0039116) as applied to claim 1 above and further in view of Koshimaki et al. (US 2016/0078163 - Provided by IDS)
Regarding to claim 17, Joho modified by Yamamoto teaches the substrate processing apparatus of claim 1. Joho fails to teach wherein the display device is configured to display a result of comparison between a file of the apparatus and a file of a master apparatus, wherein the device management controller is configure to collate the file of the apparatus and the file of the master apparatus and cause the display device to display a matching ratio on the screen.
Koshimaki teaches
wherein the display device (Fig. 1 Manipulation and display unit) is configured to display a result of comparison between a file of the apparatus and a file of a master apparatus, wherein the device management controller is configure to collate the file of the apparatus and the file of the master apparatus and cause the display device to display a matching ratio on the screen (Fig. 7, 13B, ¶0081-0085).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Joho modified by Yamamoto to include the teaching of Koshimaki. One would be motivated to determine if a file has been updated corrected by comparing the new file with the original file and display result of the comparison.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862